Citation Nr: 1448622	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied the benefits sought on appeal.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's service treatment records (STRs) do not contain a separation examination; it remains unclear whether additional STRs may be available.  

In a December 2009 VA audiological examination report, a VA examiner opined that hearing loss and tinnitus were not at least as likely as not due to hazardous military noise exposure.  The examiner largely based this opinion on normal hearing acuity reported on an April 1980 physical examination, conducted approximately nine months prior to the Veteran's separation from service.  The Veteran testified that he was exposed to significant hazardous noise between the April 1980 examination and his separation in January 1981, including as part of his duties as a member of a machinegun team.  The examiner did not address additional, significant noise exposure following the April 1980 examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional service treatment records, to specifically include a separation examination, from appropriate sources.

2.  Thereafter, schedule the Veteran for a new VA audiological examination.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  

Appropriate testing should including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hearing loss and/or tinnitus had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.

The examiner should comment specifically on the significant hazardous noise exposure reported by the Veteran, especially during the period between the April 1980 physical examination and his separation in January 1981.  The examiner should also comment on the effect, if any, of the Veteran's hazardous military noise exposure on the development of hearing loss and tinnitus, and discuss the likelihood that the sensorineural hearing loss is due to in-service hazardous noise exposure on a delayed or latent onset theory of causation.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused (in whole or in part) by the Veteran's hearing loss.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus was aggravated (permanently made worse) by the hearing loss. 

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or between the onset of aggravation and the current level of disability that shows a baseline of tinnitus prior to aggravation.

The examiner must provide a comprehensive report including reasons for all opinions and conclusions reached, addressing objective medical findings and lay assertions.  

3.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



